
	
		II
		110th CONGRESS
		2d Session
		S. 2983
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2008
			Mr. Lautenberg (for
			 himself, Mr. Isakson, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to prevent and
		  cure diabetes and to promote and improve the care of individuals with diabetes
		  for the reduction of health disparities within racial and ethnic minority
		  groups, including the African-American, Hispanic American, Asian American and
		  Pacific Islander, and American Indian and Alaskan Native
		  communities.
	
	
		1.Short titleThis Act may be cited as the
			 Diabetes Prevention Access and Care
			 Act of 2008.
		INational
			 Institutes of Health
			101.Research,
			 treatment, and education
				(a)In
			 generalSubpart 3 of part C of title IV of the Public Health
			 Service Act (42
			 U.S.C. 285c et seq.) is amended by adding at the end the
			 following new section:
					
						434B.Diabetes in
				minority populations
							(a)In
				generalThe Director of the National Institutes of Health shall
				expand, intensify, conduct, coordinate, and support research and other
				activities with respect to pre-diabetes and diabetes, particularly type 2, in
				minority populations, including research to identify clinical, socioeconomic,
				geographical, cultural, and organizational factors that contribute to type 2
				diabetes in such populations.
							(b)Certain
				activitiesActivities under subsection (a) regarding type 2
				diabetes in minority populations shall include the following:
								(1)Research on
				behavior and obesity, including research through the obesity research center
				that is sponsored by the National Institutes of Health.
								(2)Research on
				environmental factors that may contribute to the increase in type 2 diabetes,
				which shall be conducted or supported through the National Institute of
				Environmental Health Sciences and the National Human Genome Research
				Institute.
								(3)Support for new
				methods to identify environmental triggers and genetic interactions that lead
				to the development of type 1 and type 2 diabetes in minority newborns with a
				high genetic susceptibility to the disease. Such research should follow the
				newborns through puberty, which is a high-risk period for developing type 1
				diabetes, and—increasingly—type 2 diabetes.
								(4)Research to
				identify genes that predispose individuals to the onset of developing type 1
				and type 2 diabetes and to develop complications.
								(5)Research to
				prevent complications in individuals who have already developed diabetes, such
				as attempting to identify the genes that predispose individuals with diabetes
				to the development of complications, as well as methods and alternative
				therapies to control blood glucose.
								(6)The support of
				ongoing research efforts examining the level of glycemia at which adverse
				outcomes develop during pregnancy and to address the many clinical issues
				associated with minority mothers and fetuses during diabetic and gestational
				diabetic pregnancies.
								(c)Treatment
								(1)In
				generalThe Director of the National Institutes of Health shall
				conduct and support programs to treat diabetes in minority populations.
								(2)Certain
				activitiesActivities under paragraph (1) regarding the treatment
				of diabetes in minority populations shall include recommending and
				disseminating, through the National Center on Minority Health and Health
				Disparities, the guidelines of the American Diabetes Association for nutrition
				exercise and diet for diabetes treatment and prevention.
								(d)EducationThe Director of the National Institutes of
				Health shall—
								(1)through the
				National Center on Minority Health and Health Disparities—
									(A)make grants to
				programs funded under section 485F (relating to centers of excellence) for the
				purpose of establishing a mentoring program for health care professionals to be
				more involved in weight counseling, obesity research, and nutrition; and
									(B)provide for the
				participation of minority health professionals in diabetes-focused research
				programs; and
									(2)make grants for
				programs to establish a pipeline from high school to professional school that
				will increase minority representation in diabetes-focused health fields by
				expanding Minority Access to Research Careers (MARC) program internships and
				mentoring opportunities for recruitment.
								(e)DefinitionFor
				purposes of this section, the term minority populations means
				racial and ethnic minority groups within the meaning of section 1707.
							(f)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for
				fiscal year 2009 and each subsequent fiscal
				year.
							.
				(b)Diabetes
			 Mellitus Interagency Coordinating CommitteeSection 429 of the
			 Public Health Service Act (42 U.S.C.
			 285c–3) is amended by adding at the end the following subsection:
					
						(c)(1)In addition to other
				duties established in this section for the Diabetes Mellitus Interagency
				Coordinating Committee, such Committee shall—
								(A)assess the current activities of all
				current Federal health programs to determine their adequacy as a systemic
				method of addressing the impact of diabetes mellitus on minority
				populations;
								(B)undertake strategic planning
				activities to develop an effective and comprehensive Federal plan to address
				diabetes mellitus within communities of color which will involve all
				appropriate Federal health programs; and
								(C)conduct the implementation of such a
				plan throughout all Federal health programs.
								(2)The Federal plan under paragraph
				(1)(B) shall—
								(A)include steps to address issues
				including, but not limited to, type 1 and type 2 diabetes in children and the
				disproportionate impact of diabetes mellitus on minority populations;
				and
								(B)remain consistent with the programs and
				activities identified in section 399O, as well as remaining consistent with the
				intent of the Diabetes Prevention Access and
				Care Act of 2008.
								(3)For purposes of this subsection, the
				term minority populations means racial and ethnic minority groups
				within the meaning of section 1707.
							(4)For the purpose of carrying out this
				subsection, there are authorized to be appropriated such sums as may be
				necessary for fiscal year 2009 and each subsequent fiscal
				year.
							.
				IICenters for
			 Disease Control and Prevention
			201.Research,
			 education, and other activities
				(a)In
			 generalPart B of title III of the Public Health Service Act (42
			 U.S.C. 243 et seq.) is amended by inserting after section 317S the following
			 section:
					
						317T.Diabetes in
				minority populations
							(a)Research and
				other activities
								(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall conduct and support research and
				other activities with respect to diabetes in minority populations.
								(2)Certain
				activitiesActivities under paragraph (1) regarding diabetes in
				minority populations shall include the following:
									(A)Expanding the
				National Diabetes Laboratory for translational research, and the identification
				of genetic and immunological risk factors associated with diabetes.
									(B)Enhancing the
				National Health and Nutrition Examination Survey on eating and dietary habits,
				with a focus, including cultural and socioeconomic factors, on Hispanic
				American, African-American, American Indian and Alaskan Native, and Asian
				American and Pacific Islander communities.
									(C)Further enhancing the National Health and
				Nutrition Examination Survey by over-sampling Asian American and Pacific
				Islanders in appropriate geographic areas to better determine the prevalence of
				diabetes in these populations as well as to improve the data collection of
				diabetes penetration disaggregated into major ethnic groups within this
				population.
									(D)Within the Division
				of Diabetes Translation, providing for prevention research to better understand
				how to influence health care systems changes to improve quality of care being
				delivered to such populations, and within the Division of Diabetes Translation,
				carrying out model demonstration projects to design, implement, and evaluate
				effective diabetes prevention and control intervention for these
				populations.
									(E)Through the Division
				of Diabetes Translation, carrying out culturally appropriate community-based
				interventions designed to address issues and problems experienced by these
				populations.
									(F)Conducting applied
				research within the Division of Diabetes Translation to reduce health
				disparities within these populations with diabetes.
									(G)Conducting applied research on primary
				prevention within the Division of Diabetes Translation to specifically focus on
				these populations with pre-diabetes.
									(b)Education
								(1)In
				generalThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, shall
				direct the Division of Diabetes Translation to conduct and support programs to
				educate the public on the causes and effects of diabetes in minority
				populations.
								(2)Certain
				activitiesActivities under paragraph (1) regarding education on
				diabetes in minority populations shall include the following:
									(A)Making grants for
				diabetes-focused education classes or training programs on cultural sensitivity
				and patient care within such populations for health care providers.
									(B)Carrying out
				public awareness campaigns directed toward such populations to aggressively
				emphasize the importance and impact of physical activity and diet in regard to
				diabetes and diabetes-related complications.
									(c)Diabetes; health
				promotion, prevention activities, and access
								(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall carry out culturally appropriate
				diabetes health promotion and prevention programs for minority
				populations.
								(2)Certain
				activitiesActivities under paragraph (1) regarding culturally
				appropriate diabetes health promotion and prevention programs for minority
				populations shall include the following:
									(A)Expanding the
				Diabetes Prevention and Control Program (currently existing in all the States
				and territories).
									(B)Providing funds
				for the Diabetes Today program to adapt community planning tools within such
				populations.
									(C)Providing funds
				for Racial and Ethnic Approaches to Community Health (REACH 2010) grants to
				develop and evaluate diabetes prevention and control community programs focused
				on such populations.
									(D)Providing funds to
				community health centers for a monthly diabetes week program of diabetes
				services, including screenings.
									(E)Providing funds
				for education and community outreach on diabetes.
									(F)Providing funds
				for the United States and Mexico Border Diabetes project to develop culturally
				appropriate diabetes prevention and control interventions for minority
				populations in the border region.
									(G)Providing funds
				for an aggressive prevention campaign that focuses on physical inactivity and
				diet and its relation to type 2 diabetes within such populations.
									(H)Providing funds
				for surveillance systems and strategies for strengthening existing systems to
				improve the quality, accuracy, and timelines of morbidity and mortality
				diabetes data for such populations.
									(d)DefinitionFor
				purposes of this section, the term minority populations means
				racial and ethnic minority groups within the meaning of section 1707.
							(e)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for
				fiscal year 2009 and each subsequent fiscal
				year.
							.
				IIIAdditional
			 programs
			301.Research,
			 education, and other activitiesPart P of title III of the
			 Public Health Service Act (42 U.S.C.
			 280g et seq.) is amended by inserting after section 399N the following
			 section:
				
					399O.Research,
				education, and other activities regarding diabetes in minority
				populations
						(a)Research and
				other activities
							(1)In
				generalIn addition to activities under sections 317T and 434B,
				the Secretary shall conduct and support research and other activities with
				respect to diabetes within minority populations.
							(2)Certain
				activitiesActivities under paragraph (1) regarding diabetes in
				minority populations shall include the following:
								(A)Expanding the
				National Diabetes Education Program.
								(B)Through the
				National Center on Minority Health and Health Disparities, the Office of
				Minority Health under section 1707, the Health Resources and Services
				Administration, the Centers for Disease Control and Prevention, and the Indian
				Health Service, establishing partnerships within minority populations to
				conduct studies on cultural, familial, and social factors that may influence
				health promotion, diabetes management, and prevention.
								(C)Through the Indian
				Health Service, in collaboration with other appropriate Federal agencies,
				conducting research on ethnic and culturally appropriate diabetes treatment,
				care, prevention, and services by health care professionals to the American
				Indian population.
								(3)Programs
				relating to clinical research
								(A)Education
				regarding clinical trialsThe Secretary shall carry out education
				and awareness programs designed to increase participation of minority
				populations in clinical trials.
								(B)Minority
				researchersThe Secretary shall carry out mentorship programs for
				minority researchers who are conducting or intend to conduct research on
				diabetes in minority populations.
								(C)Supplementing
				clinical research regarding childrenThe Secretary shall make
				grants to supplement clinical research programs to assist such programs in
				obtaining the services of health professionals and other resources to provide
				specialized care for children with type 1 and type 2 diabetes.
								(b)Education
							(1)In
				generalThe Secretary shall conduct and support programs to
				educate the public on the causes of effects of diabetes in minority
				populations.
							(2)Health resources
				and services administrationWith respect to the Health Resources
				and Services Administration, activities under paragraph (1) regarding education
				on diabetes in minority populations shall include the following:
								(A)Providing
				additional funds for the Health Careers Opportunity Program, Centers for
				Excellence, and the Minority Faculty Fellowship Program to partner with the
				Office of Minority Health under section 1707 and the National Institutes of
				Health to strengthen programs for career opportunities within minority
				populations focused on diabetes treatment and care.
								(B)In partnership
				with the Health Resources and Services Administration, develop a diabetes focus
				within, and provide additional funds for, the National Health Service Corps
				Scholarship program to place individuals in areas that are disproportionately
				affected by diabetes, to provide health care services.
								(C)Establishing a
				diabetes ambassador program for recruitment efforts to increase the number of
				underrepresented minorities currently serving in student, faculty, or
				administrative positions in institutions of higher learning, hospitals, and
				community health centers.
								(D)Establishing a
				loan repayment program that focuses on diabetes care and prevention.
								(3)Additional
				programsActivities under paragraph (1) regarding education on
				diabetes in minority populations shall include the following:
								(A)Through
				collaboration between the Health Resources and Services Administration and the
				Indian Health Service, establishing a joint scholarship and loan-repayment
				program for American Indians health profession students.
								(B)Providing funds
				for new and existing diabetes-focused education grants and programs for present
				and future students and clinicians in the medical field from minority
				populations, including the following:
									(i)Federal and State
				loan repayment programs for health profession students within communities of
				color.
									(ii)Providing funds
				to the Office of Minority Health under section 1707 for training health
				profession students to focus on diabetes within such populations.
									(iii)Providing funds
				to State and local entities to establish diabetes awareness week or day every
				month in schools, nursing homes, and colleges through partnerships with the
				Office of Minority Health under section 1707 and the Health Resources and
				Services Administration.
									(c)DefinitionFor
				purposes of this section, the term minority populations means
				racial and ethnic minority groups within the meaning of section 1707.
						(d)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for
				fiscal year 2009 and each subsequent fiscal
				year.
						.
			IVStudies
			401.Studies
				(a)Institute of
			 MedicineThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary) shall request the Institute of
			 Medicine to conduct a study to determine the extent and impact of the shortage
			 of adult and pediatric endocrinologists specializing in diabetes, and to submit
			 a report describing the findings of the study to the Secretary, to the
			 Committee on Energy and Commerce of the House of Representatives, and to the
			 Committee on Health, Education, Labor, and Pensions of the Senate. The
			 Secretary shall ensure that the report includes recommendations on changes in
			 Federal policies that would increase the number of adult and pediatric
			 endocrinologists specializing in diabetes.
				(b)Agency for
			 Healthcare Research and QualityThe Secretary, acting through the
			 Director of the Agency for Healthcare Research and Quality, shall conduct a
			 study to determine whether minority children with diabetes have better or worse
			 outcomes than nonminority children. The study shall include a determination of
			 the extent to which minority children have access to and participate in disease
			 management programs, and have access to and use medical devices such as
			 continuous glucose monitoring systems, insulin pumps, and artificial
			 pancreas.
				
